UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2012 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2012 Annual Report to Shareholders DWS Dreman Mid Cap Value Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 39 Tax Information 40 Investment Management Agreement Approval 45 Summary of Management Fee Evaluation by Independent Fee Consultant 49 Board Members and Officers 54 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Dreman Mid Cap Value Fund returned 13.34% during the 12-month period ended November 30, 2012. The fund's benchmark, the Russell Midcap® Value Index, returned 16.90%. Management Process We begin by screening stocks of mid-cap companies with below-market price-to-earnings (P/E) ratios. Next, we compare the company's stock price to such measures as book value, cash flow and yield, and analyze individual companies to identify those that are fundamentally sound and appear to have strong potential for earnings and dividend growth over the index. We then assemble the fund's portfolio from among the most attractive stocks, drawing, in addition, on an analysis of economic outlooks for various industries. Mid-cap equities performed very well during the past 12 months. The U.S. stock market benefited from an environment of slow, but steady, economic growth, healthy corporate earnings and the improving housing market. In addition, investor sentiment was buoyed by Federal Reserve Chairman Ben Bernanke's announcement that the U.S. Federal Reserve Board (the Fed) would provide aggressive economic stimulus and maintain its near-zero interest rate policy through 2015. Although mid caps delivered an uneven performance during the period — with sell-offs in April to May 2012 and again in the autumn — the asset class nonetheless finished the period with a healthy, double-digit gain. Performance Attribution During the past 12 months ended November 30, 2012, both our stock selection and our sector allocations detracted slightly from performance. The largest negative impact came from our stock picks in the consumer discretionary sector, but we also lost some ground through stock selection in industrials and an overweight position in information technology. On the plus side, we added value through stock selection and an underweight in the utilities sector, as well as our underweight in materials and overweight in consumer staples. In terms of individual stocks, the largest contribution came from our position in the Canadian oil producer Nexen, Inc., which was bid for by the Chinese company CNOOC Ltd. We sold the position soon after the bid was announced in order to book profits. Our weighting in energy also benefited from the strong performance of the oil refiner Valero Energy Corp., which delivered excellent returns on the strength of the rising gap between its primary input cost (crude oil) and its major outputs (unleaded gasoline, diesel fuel, etc). Outside of energy, our performance was helped by the rally in Dean Foods Co.,* which we held through its downturn in 2011 on the belief that its scale and premium brands would help it overcome short-term competitive pressures. Other top contributors were Whirlpool Corp.,* which gained ground behind its strong international sales, and Allstate Corp., which capitalized on an improved pricing environment. * Not held in the portfolio as of November 30, 2012. The fund's largest detractor was Best Buy Co., Inc., which suffered as rising competition and a lower-margin product mix is having a significant impact on its bottom line. We continue to hold a small position in the electronics retailer, but we have not added on weakness. Our position in Ultra Petroleum Corp., which was hurt by falling natural gas prices, also took a bite out of our return. We continue to hold the stock on the belief that its market value doesn't reflect the full value of the company's underlying assets, and that its strong balance sheet will enable it to emerge as a survivor. Our holdings in Arch Coal, Inc. and Chesapeake Energy Corp. also were hurt by the falling price of natural gas. We sold our position in Arch Coal, but we continue to hold a small position in Chesapeake. Outside of energy, shares of Lexmark International, Inc. were hit by the growing preference among corporations for a "paperless environment," and we elected to eliminate the stock from the portfolio. Outlook and Positioning We remain optimistic on the overall outlook for mid-cap stocks because the Fed's pledge to provide open-ended, unlimited stimulus to the economy is likely to cushion any significant downturn in stock prices. It's important to keep in mind that the stock market has surged off of its 2008 lows even as $400 billion in cash has moved out of equity funds and into bond funds. If this trend were to reverse or even stabilize — an outcome that becomes more likely given the current Fed policy — it could provide further energy for the rally in stock prices to continue. This would be a positive for mid-cap stocks, since — while not as low as they were in 2008, or even one year ago — they are still attractive at these levels. We believe that once investors move past the various uncertainties that currently overhang the market, such as the debt crisis in Europe, the U.S. elections and the possible impact of the fiscal cliff, the compelling valuations in the mid-cap space should begin to receive more attention. With this as background, we continue to like the materials sector as a source of compelling investment ideas. The materials segment is rich with companies whose market capitalization is less than their assets, a type of value opportunity typically referred to as an "asset play." In general, we believe materials stocks continue to offer favorable prospects at a time of positive global growth and the possibility of revived investor concerns about inflation. "We believe the portfolio's underlying characteristics remain very attractive in terms of both fundamentals and valuations." We also continue to like the banking sector, which is benefiting from improving home sales and rising loan growth. The improvement is occurring at a faster rate in some regions than others, however, so we are maintaining a focus on owning only those banks that have a favorable geographic footprint. We are less enthusiastic on real estate investment trusts (REITs) and we are maintaining a large underweight in the sector. Ten Largest Equity Holdings at November 30, 2012 (18.3% of Net Assets) 1. Yamana Gold, Inc. An intermediate gold producer with production, development stage and exploration properties 1.9% 2. Fifth Third Bancorp. Provider of retail and commercial banking services 1.9% 3. SunTrust Banks, Inc. Bank holding company 1.9% 4. Ameriprise Financial, Inc. A financial planning and services firm 1.9% 5. Huntsman Corp. Manufactures differentiated and commodity chemical products 1.8% 6. Lincoln National Corp. Owns and operates wealth accumulation and protection businesses 1.8% 7. Energizer Holdings, Inc. Manufacturer of dry cell batteries and flashlights 1.8% 8. Eaton Corp. Manufactures engineered products that serve industrial, vehicle, construction, commercial and aerospace markets 1.8% 9. Hartford Financial Services Group, Inc. Provides a range of insurance products 1.8% 10. Symantec Corp. Producer of software products 1.7% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 54 for contact information. The fund remains overweight in the industrials sector, but we have been gradually trimming our position. Industrials are more exposed to global growth trends than most market segments, and economic trends outside of the United States have been much weaker than they have been here at home. At the same time, we have begun to look more closely at the energy sector for opportunities, where valuations have begun to look increasingly attractive. We believe the portfolio's underlying characteristics remain very attractive in terms of both fundamentals and valuations. The price-to-earnings (P/E) ratio of the stocks in the fund is 10.4 times forward 12-month earnings estimates, compared with 13.8 for the stocks in the Russell 2000® Midcap Index. This sort of disparity is typical for the fund, as we are always working to trim our winning positions and reseed the fund with new, undervalued stocks, thereby maintaining a portfolio that compares favorably with the index. Investment Advisor Deutsche Investment Management Americas Inc. Subadvisor The fund's subadvisor is Dreman Value Management, L.L.C., a renowned investment firm with a 35-year history of style-pure value investing. Portfolio Management Team Mark Roach, Managing Director of Dreman Value Management, L.L.C. Lead Portfolio Manager of the fund. Joined the fund in 2006. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to that, Portfolio Manager at Vaughan Nelson Investment Management since 2002. • Over 19 years of investment industry experience. • BS, Baldwin Wallace College; MBA, University of Chicago. David N. Dreman, Chairman of Dreman Value Management, L.L.C. Portfolio Manager of the fund. Joined the fund in 2005. • Began investment career in 1957. • Founder, Dreman Value Management, L.L.C. E. Clifton Hoover, Jr., CFA, Chief Investment Officer and Managing Director of Dreman Value Management, L.L.C. Portfolio Manager of the fund. Joined the fund in 2009. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to joining Dreman Value Management, L.L.C., Managing Director and a Portfolio Manager at NFJ Investment Group since 1997. • Over 26 years of investment industry experience. • MS, Texas Tech University. Mario Tufano Associate Portfolio Manager of the fund. Joined the fund in 2010. • Joined Dreman Value Management, L.L.C. in 2007. • Prior to that, Associate Director and Equity Analyst at UBS Investment Bank. • Over 9 years of investment industry experience. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell Midcap Value Index tracks the performance of those Russell Midcap Index companies with lower price-to-book ratios and lower forecasted growth values. Index and category returns assume reinvestment of all distributions. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. The price-to-earnings (P/E) ratio is a formula that compares a company's current share price with its per-share earnings. The consumer discretionary sector consists of companies that provide nonessential goods and services. Some examples of companies in this sector include retailers, apparel companies and automobile companies. The consumer staples sector represents essential goods and services such as the food, beverage and prescription industries. Contribution incorporates both a stock's total return and its weighting in the fund. Return on equity is the amount of net income returned as a percentage of shareholders' equity. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary November 30, 2012 (Unaudited) Average Annual Total Returns as of 11/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 13.34% 10.30% 1.09% 4.27% Class B 12.44% 9.40% 0.34% 3.53% Class C 12.42% 9.44% 0.36% 3.53% Russell Midcap® Value Index† 16.90% 14.34% 3.02% 4.87% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 6.83% 8.15% -0.10% 3.43% Class B (max 4.00% CDSC) 9.44% 8.84% 0.15% 3.53% Class C (max 1.00% CDSC) 12.42% 9.44% 0.36% 3.53% Russell Midcap® Value Index† 16.90% 14.34% 3.02% 4.87% No Sales Charges Class R 13.08% 10.03% 0.81% 3.97% Class S 13.56% 10.53% 1.38% 4.61% Institutional Class 13.67% 10.62% 1.44% 4.69% Russell Midcap® Value Index† 16.90% 14.34% 3.02% 4.87% * The Fund commenced operations on August 2, 2005. The performance shown for the index is for the time period of July 31, 2005 through November 30, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2012 are 1.43%, 2.26%, 2.16%, 6.35%, 1.19% and 1.10% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Dreman Mid Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on August 2, 2005. The performance shown for the index is for the time period of July 31, 2005 through November 30, 2012, which is based on the performance period of the life of the Fund. † Russell Midcap Value Index is an unmanaged index measuring the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 11/30/12 $ 11/30/11 $ Distribution Information: Twelve Months as of 11/30/12: Income Dividends $ Morningstar Rankings — Mid-Cap Value Funds Category as of 11/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 63 3-Year of 75 5-Year of 70 Class B 1-Year of 73 3-Year of 83 5-Year of 78 Class C 1-Year of 74 3-Year of 82 5-Year of 78 Class R 1-Year of 66 Class S 1-Year of 60 3-Year of 73 5-Year of 63 Institutional Class 1-Year of 58 3-Year of 71 5-Year of 63 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of November 30, 2012 Shares Value ($) Common Stocks 98.8% Consumer Discretionary 5.3% Auto Components 1.7% Lear Corp. Hotels, Restaurants & Leisure 1.4% Darden Restaurants, Inc. (a) Specialty Retail 2.2% Best Buy Co., Inc. (a) Staples, Inc. (a) Consumer Staples 4.6% Beverages 1.4% Molson Coors Brewing Co. "B" (a) Household Products 1.8% Energizer Holdings, Inc. (a) Tobacco 1.4% Lorillard, Inc. (a) Energy 8.2% Energy Equipment & Services 1.6% Ensco PLC "A" (a) Oil, Gas & Consumable Fuels 6.6% Chesapeake Energy Corp. (a) Marathon Oil Corp. (a) Murphy Oil Corp. Ultra Petroleum Corp.* (a) Valero Energy Corp. (a) Financials 27.6% Capital Markets 3.5% Ameriprise Financial, Inc. Invesco Ltd. Commercial Banks 6.7% Comerica, Inc. (a) Fifth Third Bancorp. (a) KeyCorp (a) SunTrust Banks, Inc. (a) Diversified Financial Services 1.5% The NASDAQ OMX Group, Inc. (a) Insurance 10.0% Allstate Corp. (a) Axis Capital Holdings Ltd. Hartford Financial Services Group, Inc. (a) Lincoln National Corp. (a) PartnerRe Ltd. (a) Unum Group (a) Real Estate Investment Trusts 5.9% Duke Realty Corp. (REIT) Hospitality Properties Trust (REIT) (a) Mack-Cali Realty Corp. (REIT) (a) Senior Housing Properties Trust (REIT) Health Care 7.9% Health Care Equipment & Supplies 3.0% St. Jude Medical, Inc. (a) Zimmer Holdings, Inc. (a) Health Care Providers & Services 3.4% Cardinal Health, Inc. CIGNA Corp. (a) Life Sciences Tools & Services 1.5% Agilent Technologies, Inc. Industrials 16.1% Aerospace & Defense 1.6% L-3 Communications Holdings, Inc. (a) Commercial Services & Supplies 1.5% Waste Management, Inc. (a) Construction & Engineering 1.4% URS Corp. (a) Electrical Equipment 3.1% General Cable Corp.* Eaton Corp. (a) Machinery 5.5% Crane Co. Ingersoll-Rand PLC (a) Joy Global, Inc. (a) Oshkosh Corp.* (a) Road & Rail 3.0% Norfolk Southern Corp. Ryder System, Inc. Information Technology 15.0% Communications Equipment 1.6% Harris Corp. Computers & Peripherals 1.6% NCR Corp.* Electronic Equipment, Instruments & Components 1.3% Arrow Electronics, Inc.* (a) IT Services 2.2% Computer Sciences Corp. (a) Western Union Co. Semiconductors & Semiconductor Equipment 3.7% Applied Materials, Inc. KLA-Tencor Corp. Marvell Technology Group Ltd. Software 4.6% CA, Inc. Symantec Corp.* Synopsys, Inc.* Materials 11.2% Chemicals 3.4% Agrium, Inc. Huntsman Corp. Containers & Packaging 3.0% Owens-Illinois, Inc.* (a) Rock-Tenn Co. "A" (a) Metals & Mining 4.8% Kinross Gold Corp. Nucor Corp. (a) Yamana Gold, Inc. Utilities 2.9% Electric Utilities American Electric Power Co., Inc. (a) PPL Corp. (a) Total Common Stocks (Cost $183,293,717) Securities Lending Collateral 36.4% Daily Assets Fund Institutional, 0.19% (b) (c) (Cost $73,082,910) Cash Equivalents 1.1% Central Cash Management Fund, 0.17% (b) (Cost $2,267,437) % of Net Assets Value ($) Total Investment Portfolio (Cost $258,644,064)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $258,711,537. At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $14,968,145. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $27,961,137 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,992,992. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at November 30, 2012 amounted to $71,466,113, which is 35.6% of net assets. (b)Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
